Case 1:21-cv-00498-JPH-DLP Document 12 Filed 07/29/21 Page 1 of 4 PageID #: 53




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

VINCENT KLOCK,                             )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )   No. 1:21-cv-00498-JPH-DLP
                                           )
CRAIG SMITH Parole Officer,                )
                                           )
                        Defendant.         )


                                     ORDER

      On March 3, 2021, Vincent Klock filed a complaint against Gwendolyn

Horth, the Indiana Parole Board, and Craig Smith. Dkt. 1. After screening the

complaint, the Court allowed a § 1983 claim against Officer Smith to proceed

but found that the complaint failed to state claims against the Indiana Parole

Board and Gwendolyn Horth. Dkt. 4. The Court therefore terminated those

two defendants from the docket. See id.

      On April 16, Mr. Klock filed a motion to supplement his original

complaint, dkt. 7, and the Court denied that request on May 20, dkt. 8. In that

order, the Court notified Mr. Klock that, if he wished to proceed with the new

allegations in his supplement, he needed to file an amended complaint that

would completely replace his prior complaint. Id.

      On June 24, Mr. Klock filed an amended complaint, which is subject to

screening. Dkt. 11. Because the Court finds that all claims in this amended

complaint must be dismissed, Mr. Klock now has until August 27, 2021, to do


                                       1
Case 1:21-cv-00498-JPH-DLP Document 12 Filed 07/29/21 Page 2 of 4 PageID #: 54




one of the following: (1) he may try to show why the current amended

complaint should not be dismissed, or (2) he may file a motion withdrawing the

amended complaint.

      If Mr. Klock chooses the first option, then this action will be dismissed

without further notice after the deadline unless he shows why his current

amended complaint should not be dismissed. If Mr. Klock chooses the second

option, then the original complaint filed March 3, 2021, dkt. 1, which has

already been screened, will become operative once again, and his claim against

Officer Smith will proceed.

                                        I.
                                    Screening

      A. Screening Standard

      The Court has the inherent authority to screen Mr. Klock's complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether a complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

survive dismissal,

         [the] complaint must contain sufficient factual matter,
         accepted as true, to state a claim for relief that is plausible
         on its face. A claim has facial plausibility when the plaintiff
         pleads factual content that allows the court to draw the


                                         2
Case 1:21-cv-00498-JPH-DLP Document 12 Filed 07/29/21 Page 3 of 4 PageID #: 55




         reasonable inference that the defendant is liable for the
         misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The Amended Complaint

      In his amended complaint, Mr. Klock lists several defendants but only

makes specific allegations against the Indiana Parole Board, stating that it's

"liable to Plaintiff for its violation of Plaintiff's Fourth Amendment right to be

free of search and seizure of his cell phone without his consent and without a

search warrant." Dkt. 11 at 2–4.

             1. Indiana Parole Board

      "The Indiana Parole Board is an agency of the State of Indiana and hence

not a 'person' subject to suit pursuant to 42 U.S.C. § 1983." Hudson v. Indiana

Parole Bd., No. 1:07-cv-1147, 2007 WL 2936623, at *1 (S.D. Ind. Oct. 9, 2007);

see Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989). Therefore, the

claims against the Indiana Parole Board must be dismissed.

             2. Other Defendants

      Mr. Klock has also failed to state any claim against the remaining

defendants. Mr. Klock has named Gwendolyn Horth, "Crig Smith," and "Officer

Wheeler" in the amended complaint but has not made any factual allegations

against them. See dkt. 11. Therefore, any claims against these defendants

must also be dismissed. See Owens v. Hinsley, 635 F.3d 950, 955 (7th Cir.



                                          3
Case 1:21-cv-00498-JPH-DLP Document 12 Filed 07/29/21 Page 4 of 4 PageID #: 56




2011) ("A plaintiff cannot state a claim against a defendant by including the

defendant's name in the caption.") (citation omitted).

                                      II.
                                  Conclusion

      Mr. Klock has until August 27, 2021 to either: (1) show cause as to why

his amended complaint should not be dismissed, or (2) file a motion to

withdraw the amended complaint. To assist Mr. Klock with this, the clerk is

directed to include a blank filing form with Mr. Klock's copy of this order.

      If no response is filed by August 27, 2021, Mr. Klock's complaint will be

dismissed with no further warning.

SO ORDERED.
Date: 7/29/2021




Distribution:

VINCENT KLOCK
571 East Washington St.
Monticello, IN 47960




                                        4
